Citation Nr: 1740748	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-05 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability as due to a service-connected left shoulder disability.

2.  Entitlement to service connection for bilateral foot drop as due to a service-connected left shoulder disability. 

3.  Entitlement to service connection for peripheral neuropathy of the lower extremities as due to a service-connected left shoulder disability. 

4.  Entitlement to a disability rating in excess of 20 percent for a left shoulder disability. 

5.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to September 1984. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2010 and March 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana. 

As pertaining to the claim for an increased disability rating for the left shoulder disability, in a May 2011 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge by way of videoconference.  However, she withdrew that request in a later April 2014 correspondence. 

In January 2013 and February 2014, before a statement of the case was issued on the issues, the Veteran withdrew her claims for service connection for kidney stones and a cervical spine disability.  As the Veteran did not complete an appeal on these issues, they need not be considered by the Board.

In February 2016, the Board remanded the case for further development.  At that time, the Board found that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) remained on appeal.  The record reflects substantial compliance with the remand requests with respect to the claims for service connection.  See Dyment v. West, 13 Vet. App. 141 (1999).

In May 2016, the RO issued a statement of the case on the issue of entitlement to service connection for osteoporosis.  As the Veteran did not file a timely substantive appeal, that issue is no longer before the Board.

The issues of entitlement to a disability rating in excess of 20 percent for a left shoulder disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A lumbar spine disability did not have its onset in active service or for many years thereafter, and it is not related to active service, or proximately due to, the result of, or aggravated by the service-connected left shoulder disability.

2.  Bilateral foot drop did not have its onset in active service or for many years thereafter, and it is not related to active service, or proximately due to, the result of, or aggravated by the service-connected left shoulder disability. 

3.  Peripheral neuropathy of the lower extremities did not have its onset in active service or for many years thereafter, and it is not related to active service, or proximately due to, the result of, or aggravated by the service-connected left shoulder disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability, claimed as due to a service-connected left shoulder disability, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for service connection for bilateral foot drop, claimed as due to a service-connected left shoulder disability, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  

3.  The criteria for service connection for peripheral neuropathy of the lower extremities, claimed as due to a service-connected left shoulder disability, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice in May 2011.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2016).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the Veteran asserts that her service-connected left shoulder disability has altered her gait, causing her to harm her back and lower extremities.  The record shows that the Veteran sustained a burst fracture of L1 in 2009 and subsequently developed bilateral foot drop and bilateral lower extremity peripheral neuropathy.

The Veteran was afforded a VA examination in June 2016.  After reviewing the claims file and examining the Veteran, the VA examiner provided the following opinions.  

The examiner opined that the Veteran's lumbar spine disability is not related to active service or caused by her service-connected left shoulder disability.  The examiner noted that there is no documentation in the service treatment records of a burst fracture of L1.  The examiner stated that in no individual would there be a correlation between a shoulder condition and a burst fracture of the lumbar spine vertebrae.  The examiner further stated that in this case the Veteran fell from a chair and that caused the burst fracture of L1.  The examiner concluded that the Veteran's lumbar spine disability is not related in any way to her left shoulder disability.  The examiner also opined that the Veteran's lumbar spine disability was not aggravated by her left shoulder disability.  The examiner stated that there is no correlation between the Veteran's lumbar spine condition and her left shoulder disability.  The examiner noted that a shoulder condition does not impact the lumbar spine, and that this would not be the case in any individual.

The examiner also opined that the Veteran's bilateral foot drop is not related to active service or caused by her service-connected left shoulder disability.  The examiner noted that there is no mention of foot drop in the service treatment records.  The examiner noted that the Veteran's bilateral foot drop developed after she sustained the burst fracture to L1, which is not related to active service or the left shoulder disability.  The examiner stated that the Veteran's bilateral foot drop is related to her lumbar spine condition.  The examiner noted that there is no neurological connection between a shoulder condition and bilateral foot drop in any individual.  The examiner also opined that the Veteran's bilateral foot drop was not aggravated by her left shoulder disability.  The examiner noted that there is no connection between a shoulder condition and bilateral foot drop in any individual, and that a correlation does not exist.  The examiner further noted that a shoulder condition cannot worsen bilateral foot drop.

The examiner further opined that the Veteran's bilateral lower extremity peripheral neuropathy is not related to active service or caused by her service-connected left shoulder disability.  The examiner noted that there is no mention of bilateral lower extremity peripheral neuropathy in the service treatment records.  The examiner noted that the Veteran's bilateral lower extremity peripheral neuropathy developed after she sustained the burst fracture to L1, which is not related to active service or the left shoulder disability.  The examiner stated that the Veteran's bilateral lower extremity peripheral neuropathy is related to her lumbar spine condition.  The examiner noted that there is no neurological connection between a shoulder condition and bilateral lower extremity peripheral neuropathy in any individual.  The examiner also opined that the Veteran's bilateral lower extremity peripheral neuropathy was not aggravated by her left shoulder disability.  The examiner noted that there is no connection between a shoulder condition and bilateral lower extremity peripheral neuropathy in any individual, and that a correlation does not exist.  The examiner further noted that a shoulder condition cannot worsen bilateral lower extremity peripheral neuropathy.

In a November 2016 addendum, the examiner opined that a shoulder condition would not result in an altered gait or any harm to the back, peripheral neuropathy, or foot drop.  The examiner noted that there is no anatomical basis for such a contention.  The examiner stated that there is nothing in the literature or common medical knowledge to support this contention.  The examiner noted that the Veteran had reported that she had fallen and that had resulted in the back injury, neuropathy, and foot drop.  The examiner stated that this was confirmed in the medical records.  The examiner noted the Veteran's report that she cannot walk correctly as she has to use bilateral canes and her shoulder gives out.  The examiner noted, however, that the use of the canes is for the back injury, not the shoulder condition.

As the above opinions were based on a full reading of the records in the claims file as well as the Veteran's own statements, and supported by a sound rationale based on the medical literature, the Board finds them to be of great probative value.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  They are also the only competent medical opinions of record and, unfortunately, they are against the claim.  Thus, the Board finds that the Veteran's lumbar spine disability, bilateral foot drop, and peripheral neuropathy of the lower extremities are not proximately due to, the result of, or aggravated by the service-connected left shoulder disability.

The Veteran does not assert, and the record does not show, that her lumbar spine and lower extremity disabilities began in active service or are otherwise related to active service.  To the contrary, the record shows that she injured her back when she fell from a chair in October and November 2009 and then developed foot drop and peripheral neuropathy of the lower extremities.  Moreover, a VA examiner has reviewed the record and opined that the disabilities are not related to active service.  Thus, the Board finds that the Veteran's disabilities did not have their onset in active service or for many years thereafter, and they are not related to active service.

The Board notes that a lay person is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  A lay person is also competent to address etiology in some limited circumstances in which a nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

While the Board appreciates the Veteran's statements regarding disability onset and chronicity of symptomatology, in this case, the record dates the onset of symptoms to after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the etiology of her disabilities.  As discussed above, the medical evidence shows that her disabilities are not related to active service or the service-connected left shoulder disability.

In conclusion, service connection for a lumbar spine disability, bilateral foot drop, and peripheral neuropathy of the lower extremities, as due to the service-connected left shoulder disability, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disability as due to a service-connected left shoulder disability is denied.

Service connection for bilateral foot drop as due to a service-connected left shoulder disability is denied.

Service connection for peripheral neuropathy of the lower extremities as due to a service-connected left shoulder disability is denied.


REMAND

Regrettably, further development is needed on the remaining issues of entitlement to an increased rating for the left shoulder disability and a TDIU.

The Veteran was examined by VA for her left shoulder disability in October 2009, January 2012, November 2013, and June 2016.  However, none of the examination reports includes findings specific to joint testing for pain in passive motion or weight-bearing and nonweight-bearing.  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the AOJ should afford the Veteran a new examination that includes such findings.

As the remand of the above claim could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a decision on the TDIU claim at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the current severity of her left shoulder disability.  The electronic claims file should be made accessible to the examiner for review in connection with the examination.  The examiner should ensure that all indicated tests and studies are conducted, to include range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain.  The examiner should set forth all objective findings, particularly the current severity of symptoms, and provide a complete rationale for all conclusions.

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


